Citation Nr: 0503853	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-26 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to compensation under the provisions of Title 
38, United States Code, Section 1151, for amputation of the 
right leg below the knee.

2.  Entitlement to a temporary total evaluation for 
convalescence, post surgery of the right foot, pursuant to 
38 C.F.R. § 4.30 (2004).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to April 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 2002 and January 2003 rating 
decisions of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).

In October 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The Board notes that the veteran's claim for entitlement to a 
temporary total evaluation for convalescence may also be 
construed as a claim for entitlement to service connection 
for a non-healing wound to the plantar surface of the right 
foot over the third metatarsal head with subsequent 
amputation as a result of service-connected osteoarthritis of 
the feet with hallux valgus.  As this matter is inextricably 
intertwined with the issue on appeal and has not been 
properly adjudicated by the RO, additional development is 
required prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

The Board also notes that in August 2003 the veteran raised a 
claim of entitlement to a total disability rating based on 
individual unemployability.  This matter is referred to the 
RO for appropriate action.

The issue of entitlement to a temporary total evaluation for 
convalescence on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his 1151 claim and has sufficiently 
notified him of the information and evidence necessary to 
substantiate this claim.

2.  The veteran's below the knee amputation of the right leg 
was not proximately due to VA carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing medical care nor was it 
an event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation for a below the knee amputation of the right leg 
under 38 U.S.C.A. § 1151 is not established.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In this case, the RO sent the veteran a letter in October 
2002 prior to the adjudication of his 1151 claim that 
notified him, generally, of the information and evidence 
needed to substantiate his claim and informed him what 
evidence the RO would obtain and what evidence he needed to 
provide.  The May 2004 Statement of the Case (SOC) advised 
him of the laws and regulations pertaining to his claim.  
These documents informed him of the evidence of record and 
explained the reasons and bases for denial.  He was 
specifically informed that his appeal seeking compensation 
under Section 1151 was being denied because there was no 
evidence that his below the knee amputation of the right leg 
had been caused by or aggravated by VA treatment.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the 1151 issue on appeal have been requested or 
obtained.  The veteran has indicated he has no additional 
evidence to submit in support of his claim.  Therefore, the 
Board finds further attempts to obtain additional evidence 
would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific VA medical opinion pertinent to the 
1151 issue on appeal was obtained in January 2003.  The 
available medical evidence as to this matter is sufficient 
for an adequate determination.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

1151 Claim

VA statutory law provides, generally, that compensation may 
be paid for a qualifying additional disability or qualifying 
death, not the result of the veteran's willful misconduct, 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran when the proximate cause of 
the disability or death was: (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 
38 U.S.C. 1151(a).  This change became effective September 2, 
2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 
38 C.F.R. § 3.358 to state that the section only applied to 
claim filed before October 1, 1997.).  A review of the record 
reveals that the veteran submitted his initial application 
for compensation under the provision of 38 U.S.C.A. § 1151 in 
September 2002.  

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
Although the record reveals the RO transferred the case for a 
videoconference hearing and appellate review prior to the 
publication of the regulation creating 38 C.F.R. § 3.361, the 
Board finds this new regulation codified the existing 
statutory provisions of 38 U.S.C.A. § 1151 and that the 
regulation is in no way liberalizing or significantly 
different from the statutory standard considered in the 
adjudication of the veteran's claim.  Therefore, the Board 
finds the veteran is not prejudiced by this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for the below the 
knee amputation of his right leg as the result of VA medical 
treatment.  Specifically he asserts that the amputation of 
his right great toe and the subsequent amputation of the 
right leg below the knee were the result of mistreatment and 
misdiagnosis by his VA physicians.  At his hearing he 
testified that he believed that an earlier magnetic resonance 
imaging (MRI) test would have allowed for a different 
treatment that might have saved his leg.

The medical evidence of record shows the veteran underwent 
amputation of his right second toe in April 2002 at the VA 
Medical Center (VAMC) in Nashville.  A May 2002 hospital 
discharge report noted he had experienced recurrent diabetic 
foot ulcers for the past two years and that the amputation 
was due to diabetes mellitus, right diabetic foot ulcer, and 
right second toe infection.  The report noted there were no 
complications to the April 17, 2002, procedure, but that on 
April 23, 2002, the veteran underwent irrigation and radical 
debridement for what looked like an infection.  The 
amputation site continued to heal well without drainage or 
smell and the veteran was discharged on May 3, 2002, in good 
condition with no signs of infection.

The veteran was again hospitalized in June 2002 for 
amputation of the right great toe which had developed dry 
gangrene.  In was noted that an arterial graft was completely 
occluded even after anticoagulant therapy.  Subsequently the 
veteran was hospitalized for resection of the third 
metatarsal head due to diabetes mellitus and severe 
peripheral vascular disease, incision and drainage of a 
diabetic foot abscess, and finally a right below the knee 
amputation in December 2002 for peripheral vascular disease 
with gangrenous right foot.

A January 2003 VA medical opinion stated the amputation of 
the veteran's right great toe was not caused by VA negligence 
or malpractice.  It was noted that, overall, the evidence 
demonstrated the veteran had severe peripheral vascular 
disease, was on anticoagulant therapy, and had severe 
unstable diabetes.

Based upon the evidence of record, the Board finds 
entitlement to compensation for below the knee amputation of 
the right leg is not warranted.  The January 2003 VA opinion 
is persuasive that the amputation was not the result of 
negligence or malpractice.  There is no probative evidence 
demonstrating that the veteran's initial toe amputation was 
the result of VA surgical or medical treatment.  The record 
also demonstrates that the subsequent amputation of the 
veteran's right leg below the knee was a progression of 
vascular complications arising from his nonservice-connected 
diabetes.  None of the medical evidence indicates that the 
veteran's below the knee amputation of the right leg was due 
to VA negligence.  Accordingly, the Board finds that 
compensation for below the knee amputation of the right leg 
under 38 U.S.C.A. § 1151 is not warranted.  

In reaching this decision, the Board considered the 
appellant's arguments in support of his assertion that the 
amputation of this right lower leg was the result of VA 
medical treatment.  However, the appellant, as a layperson 
untrained in the field of medicine, is not competent to offer 
an opinion on this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to compensation under the provisions of title 38, 
United States Code, Section 1151, for below the knee 
amputation of the right leg, is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his temporary total evaluation for 
convalescence claim by correspondence dated in October 2002.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

VA regulations provide that a temporary total disability 
rating for convalescence will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence, surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30 (2004).

In this case, the veteran contends that he was hospitalized 
in February 2002 for calluses related to his service-
connected foot disability.  VA records show service 
connection has been established for osteoarthritis of the 
feet with bilateral hallux valgus, osteoarthritis of the left 
and right knees, and for hypertension.  VA hospital records 
dated from February 27, 2002, to March 6, 2002, show the 
veteran originally presented to the clinic with a non-healing 
wound to the plantar surface of the right foot over the third 
metatarsal head.  The wound was debrided and he was admitted 
for intravenous antibiotic treatment.  The examiner noted 
that if the wound did not heal additional treatment might be 
required to improve his chances of avoiding amputation.  No 
opinion was provided at that time as to whether the veteran's 
non-healing wound to the plantar surface of the right foot 
over the third metatarsal head was incurred as a result of 
the service-connected osteoarthritis of the feet with 
bilateral hallux valgus.  

Subsequent VA hospital records show the veteran underwent 
amputation of his right second toe in April 2002.  A May 2002 
hospital discharge report noted the amputation was due to 
diabetes mellitus, right diabetic foot ulcer, and right 
second toe infection.  Hospital records show a right below-
the-knee amputation was performed in December 2002 with a 
principal diagnosis of peripheral vascular disease with 
gangrenous right foot.

VA examination in June 2002 noted that the veteran reported 
his bilateral hallux valgus deformity had caused calluses and 
ulcerations to his feet.  The examiner stated the veteran's 
foot pain was more likely related to his bilateral hallux 
valgus deformities and subsequent calluses and ulcerations 
than his diabetes.  It was further noted that the veteran's 
situation was complicated by his diabetes which did not allow 
his ulcerations to heal properly and which had resulted in 
the amputation of his second toe.  Although this opinion 
appears to relate the veteran's service-connected foot 
disability to callus formation and a subsequent amputation of 
the second toe, the examiner's comments were provided in 
response to an inquiry as to the likely etiology of the 
veteran's foot pain and do not clearly reflect that the 
record was reviewed to determine an etiological relationship 
between the ulceration that led to amputation and the 
service-connected disability.  The Board also notes that 
there is no specific medical evidence as to necessity of 
convalescence after any of the 2002 periods of hospital 
treatment.  Therefore, additional development is required 
prior to appellate review.

Accordingly, this case is REMANDED for the following:  

1.  As the claim concerning entitlement 
to service connection for a non-healing 
wound to the plantar surface of the right 
foot over the third metatarsal head with 
subsequent amputation as a result of 
service-connected osteoarthritis of the 
feet with hallux valgus is deemed to be 
"inextricably intertwined" with an 
issue on appeal, the RO should ensure 
that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied as to this 
matter.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to this claim.  

2.  Thereafter, the RO must adjudicate 
the issue of entitlement to service 
connection for a non-healing wound to the 
plantar surface of the right foot over 
the third metatarsal head with subsequent 
amputation as a result of service-
connected osteoarthritis of the feet with 
hallux valgus.  The veteran and his 
representative should be notified of any 
decision and of his appellate rights.  If 
a timely notice of disagreement is filed, 
the veteran should be furnished a 
statement of the case and provided the 
requisite period of time for a response.

3.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not that 
any hospital treatment he received in 
2002 was provided as a result of his 
service-connected osteoarthritis of the 
feet with hallux valgus and, if so, if 
that treatment required at least one 
month of convalescence.  The claims 
folder must be available to, and reviewed 
by, the examiner.  The examiner should 
reconcile any opinions given with the 
evidence of record, including the June 
2002 VA examiner's opinion, and provide a 
complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


